 

Case 7:19-cr-00276-NSR Document 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

 

UNITED STATES OF AMERICA
-against-
ANDRE LITTLE,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

Filed 09/11/20 Page 1 of 1

ORDER

19 Cr. 276-02 (NSR)

The C.J.A. attorney assigned to this case___ JOHN WALLENSTEIN is hereby ordered substituted
Attorney's Name

and the representation of the defendant in the above captioned matter is assigned to CJ.A. attorney

DANIEL HOCHHEISER
Attorney's Name

SO ORDERED.

 

 

Dated: White Plains, New YORK
Sept. 11, 2020

DOCUMENT
iH | ELECTRON ICAL L + =

boc #: _
DATE FI “HLED:_ QI alu [222

 

——_—
